Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 04, 2019

The Court of Appeals hereby passes the following order:

A20A0659. ALFRED STARLING v. JOE C. BISHOP et al.

      Alfred Starling, who is serving a prison sentence following a 2018 conviction
for armed robbery, filed a petition for a writ of error quo warranto against several
individual defendants under OCGA § 9-6-60 et seq. The trial court dismissed
Starling’s petition, and Starling filed this direct appeal. We lack jurisdiction.
      Under the Prison Litigation Reform Act of 1996 (“PLRA”), an appeal in a civil
action filed by a prisoner must be initiated by filing an application for discretionary
review. See OCGA § 42-12-8, cross-referencing OCGA § 5-6-35; Jones v. Townsend,
267 Ga. 489, 490 (480 SE2d 24) (1997). “Compliance with the discretionary appeals
procedure is jurisdictional.” Smoak v. Dept. of Human Resources, 221 Ga. App. 257,
257 (471 SE2d 60) (1996). Because Starling was incarcerated when he filed this civil
action, his failure to comply with the discretionary appeals procedure deprives us of
jurisdiction over this direct appeal, which is hereby DISMISSED. See Jones, 267 Ga.
at 490-491.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         12/04/2019
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.